UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1956


FELICIA A. UNDERDUE,

                     Plaintiff - Appellant,

              v.

WELLS FARGO BANK, N.A.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:16-cv-00653-RJC)


Submitted: February 23, 2021                                  Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Felicia A. Underdue, Appellant Pro Se. Tory Ian Summey, Keith Michael Weddington,
PARKER, POE, ADAMS & BERNSTEIN, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Felicia A. Underdue appeals the district court’s order denying her motion for

immediate reinstatement of her employment, motion for employment records, and motion

to compel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The district court

properly construed Underdue’s motion for reinstatement of employment as a motion for a

preliminary injunction, the denial of which is immediately appealable.            28 U.S.C.

§ 1292(a)(1).   We conclude that the court did not abuse its discretion in denying

Underdue’s motion for a preliminary injunction and affirm that portion of the district

court’s order. See Roe v. Dep’t of Def., 947 F.3d 207, 219 (4th Cir. 2020) (stating standard).

The district court’s decision to deny Underdue’s discovery-related motions, however, is

not immediately appealable. Accordingly, we dismiss the portion of Underdue’s appeal

challenging the denial of those motions for lack of jurisdiction. We deny Underdue’s

motion to stay the district court proceedings pending the resolution of this appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                              2